Upon the testimony of three witnesses who claimed to have seen defendant shoot another man in the leg outside of a building on Jackson Ave. in the Bronx, the jury found defendant not guilty of assault in the second degree and of criminal possession of a weapon in the second degree, but guilty of criminal possession of a weapon in the third degree. Defendant’s claims that the verdict was repugnant are not preserved for appellate review because they were not raised before the jury was discharged (see, People v Alfaro, 66 NY2d 985, 987), and we decline to reach them. If we were to reach those claims in the interest of justice, we would find them to be without merit. The jury’s finding of not guilty on two of the counts did not preclude a finding of guilt on the third count (see, Matter of Mark T., 168 AD2d 218, 219). Any inconsistencies in the witnesses’ testimony raised issues of credibility to be determined by the jury. Concur — Rosenberger, J. P., Ellerin, Ross and Smith, JJ.